Citation Nr: 1111328	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  08-05 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to June 1970.  He died in May 1977.  The appellant is his widow.

The case is before the Board of Veterans' Appeals (the Board) on appeal from a December 2006 rating action taken by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the appellant testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in May 1977 from a shotgun wound to his head; the wound was self-inflicted and the result of suicide.

2.  At the time of his death, service connection was not in effect for any disorder.

3.  The Veteran's death is not due to any disability originating in or otherwise related to service, and is not otherwise due to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1137, 1310, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in August 2006 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  VA provided adequate notice of how effective dates are assigned.  

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 20 Vet. App. 1 (2006).

Here, the foregoing notice requirements were satisfied by the August 2006 letter which informed the appellant of the information required to substantiate a DIC claim.  Although the letter did not note that the Veteran had no service-connected disabilities at the time of his death, or contain an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, the appellant testified at a videoconference hearing, where her testimony demonstrated her actual knowledge of such.  Further, there has been no suggestion that there is any prejudice due to a lack of proper VA notice, and the appellant is represented by an organization that is intimately familiar with her case and what is necessary to substantiate her claim on appeal in this case.  Therefore, the Board is confident that any notice deficiencies do not affect the essential fairness of the adjudication, and the presumption of prejudice is rebutted.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim.  The record shows that VA did not obtain a medical opinion in this case.  In Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the Federal Circuit held that VA's duty to obtain a medical opinion under 38 U.S.C. § 5103A(d) does not apply to a DIC claim, as the applicability of this provision is explicitly limited to claims for disability compensation.  Moreover, the Board notes that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination.  Under § 5103A(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  Here, as will be discussed in greater detail below, the Board finds that there is no evidence that the Veteran's death is related to his period of service.  Thus, notwithstanding the fact that VA had no obligation to obtain a medical opinion, the Board finds there was no basis to obtain one.  

The appellant has indicated that the Veteran was treated in April 1977 at a VA facility shortly prior to his death (and several years after service).  The representative contends that VA "failed" to obtain the records associated with the treatment.  The record shows that VA in fact did attempt to obtain records associated with that treatment, to no avail.  The VA facility in question has indicated that no records for the Veteran are available.  At her hearing, the appellant indicated that a patient advocate was looking into the possibility that the records were located in a "perpetual" file.  The undersigned held the record open for 30 days to allow the appellant time to contact the patient advocate and learn whether the referenced "perpetual" file existed.  The appellant has not indicated that her attempts at establishing the existence of the record were successful.  Given the above, the Board finds that the records associated with the April 1977 treatment are no longer available, and that further efforts to obtain them would be futile.

The appellant was afforded a meaningful opportunity to participate in the adjudication of the claim and offer testimony before the Board.  The claim was readjudicated in a January 2008 statement of the case.  The evidence of record, to include that discussed above, rebuts any suggestion that VA's efforts to provide notice prejudiced the appellant.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.

Service connection for cause of death

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  She alleges, in essence, that the Veteran suffered from posttraumatic stress disorder (PTSD) during service, and that his cause of death (suicide) was due to or as a consequence of his alleged PTSD or substantially contributed to his death.  

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  Service connection will be determined by exercise of sound judgment, without recourse to speculation and after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran to include autopsy reports.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.312.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the Board finds that there is a preponderance of evidence against the claim of entitlement to service connection for the cause of the Veteran's death.  

The Veteran died in May 1977.  The death certificate indicates that the immediate cause of death was a shotgun wound to the head.  No contributory conditions were listed.   At the time of the Veteran's death, he was not service connected for any conditions.

The claims file contains an August 2007 deferred rating decision noting that the Veteran's widow claimed he had been treated at the Houston VA Medical Center (VAMC) just prior to his suicide.  The RO attempted to obtain the associated treatment records, to no avail.

In a September 2007 letter from the Houston VAMC it was acknowledged that the Veteran was seen.  However the treatment records could not be located.  In addition, there was no accession number for the Veteran's records on file, and there was no record of the Veteran's medical records being transferred or retired to the archives.  

At the January 2011 hearing, the appellant's representative testified that the Veteran had received treatment at the VAMC Houston in April 1977 and was assigned to Ward 312, which was the acute psychiatric ward.  Appellant contends that the hospitalization," relates to his military service,  .....PTSD, per se because it was still kind of early and they may or may not have had that diagnosis yet...."   While the date of admission was known, the date of discharge was not known.  

The appellant contended that the Veteran had an early onset of PTSD within a month of service.  She noted that after returning from Vietnam he held at least 3 jobs prior to his suicide.  When asked, she could not remember how he behaved at home other than that he had difficulty sleeping.  She reported that he was highly sedated on two drugs; she remembered one was Haldol.  She noted that he had not seen any personal doctors subsequent to Vietnam.  The only hospitalization she recalled was the April 1977 VAMC hospitalization.  At that time he had begun to tell her that he had heard God on the radio.  They went to the VA hospital and he was, "in a psychotic state, I imagine and then, he was admitted with a mental breakdown." She could not recall how long he was hospitalized, nor if any diagnosis given the Veteran at that time.  There was no follow up treatment because they could not afford a psychiatrist.  

The available service records are silent for any reference to a psychiatric disorder.  The Veteran's enlistment and separation examinations were both normal with respect to psychiatric evaluation.

The appellant has submitted extensive newspaper articles and treatises on PTSD, which describe the disorder and provides statistics on the incidence of the disorder in Vietnam veterans.  There are no post service medical records in the claims file.  The appellant does not recall any medical treatment other than the April 1977 VAMC hospitalization.  Even for that hospitalization, she does not recall the details of the precipitating or treated complaints or diagnosis.  There is nothing in the medical records to suggest that the Veteran's cause of death was in any way related to his period of service.

The appellant contends that the Veteran's suicide was due to or as a consequence of PTSD, which in turn was due to his active service.  The record is silent for any other suggestion that the Veteran had PTSD.  The Board points out that the diagnosis of a psychiatric disorder is far outside the capability of a layperson, and is more suited to the realm of the medical professional.  For this reason, the Board finds that she lacks the competence to offer a retrospective diagnosis of PTSD or any psychiatric disorder.  For the same reason, she also does not have the competence to opine as to the etiology of any such disorder, particularly given that she does not know of any precipitating service event, or of the presence of symptoms since service.

In sum, there is no basis for a grant of service connection for the cause of the Veteran's death since there is no evidence that his death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).







(CONTINUED ON THE NEXT PAGE)

ORDER

Service connection for cause of the Veteran's death is denied.




____________________________________________
Thomas H. O'Shay,
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


